DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         The claim recites “a relay configured to receive the equipment information from the second wireless terminal device, add time information, indicating a present time when the relay receives the equipment information, to the equipment information, and transmit the equipment information including the time information,” but it is not clear what time information is being added as the present time is not necessarily the time when the relay receives the equipment information. 
          The claim recites “a relay configured to receive the equipment information from the second wireless…..,add time information….to the equipment information.”, “a management device…..acquire the equipment information from the relay….”determine the extraction period based on a time that the equipment information is received by the management device when the equipment information does not include the time information, extract, from the measurement information, information corresponding to the extraction period,” but said limitation is indefinite. Since the equipment information from the relay is transmitted, the equipment information acquired by the management device from the relay necessarily involves receiving the equipment information from the relay (as also evidenced by its usage in the Original Disclosure). Thus, as currently claimed, the equipment information acquired from the relay that has the time information is the equipment information received by the management device that includes the time information. Since the equipment information (that does not include the time information) is also received by the management, all equipment information received is understood as having received from the relay. Then, it is not clear if the equipment information received by the management device has time information included or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-2 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “acquire the measurement information and the equipment information from the relay, determine an extraction period to be extracted based on the time information and the equipment information when the equipment information includes the time information, and, determine the extraction period based on a time that the equipment information is received by the management device when the equipment information does not include the time information, extract, from the measurement information, information corresponding to the extraction period, determine an abnormality of the target equipment on the basis of the extracted information” and perform processing of extracting a part of the measurement information on the basis of the equipment information,” are abstract ideas as they are directed to a combination of human evaluation and mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “a first wireless terminal device configured to acquire and transmit measurement information indicating a result of measurement for target equipment, a second wireless terminal device configured to acquire and transmit equipment information about operation of the target equipment,” but said limitation is merely directed to insignificant data collection activity, recited at high level of generality. The claims further recite “management device,” “relay”, “another device”, but said limitations are merely generic components used to process and transmit the collected data. The claims also do not improve the functioning of any devices or units. Additionally, the claims do not improve other technology, as the claims are generically recited without sufficient details as to how the information collected are being processed. In short, the claims do not show recite sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea.  Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “a first wireless terminal device configured to acquire and transmit measurement information indicating a result of measurement for target equipment, a second wireless terminal device configured to acquire and transmit equipment information about operation of the target equipment,” but said limitation is merely directed to data collection activity, recited at high level of generality, that is well-understood, routine and conventional. The claims further recite “management device,” “relay”, “another device”, but said limitations are merely generic components used to process and transmit the collected data that are also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over 
Tejima, JP 2016-162388 (hereinafter Tejima) (English machine translated-as best as understood) (cited by the Applicant) in view of Hirotsuga et al., JP2017-091348 (English machine translated-as best as understood) (hereinafter Hirosuga) (cited by the Applicant)

           Regarding Claims 1 and 8. Tejima discloses a management system (Fig. 2) comprising:
a first terminal device configured to acquire and transmit measurement
information indicating a result of measurement for target equipment (Paragraph [0010], state information including the measurement values acquire by sensors)
a second terminal device configured to acquire and transmit equipment
information about operation of the target equipment (Paragraph [0010], and the information indicating operation states); and
a management device comprising a processor configured to acquire the measurement information from the relay,
determine an extraction period to be extracted based on the time information and the equipment information when the equipment information includes the time information, and determine the extraction period based on a time that the equipment information is received by the management device when the equipment information does not include the time information, extract, from the measurement information, information corresponding to the extraction period ((Paragraphs [0025]-[0026], extracting condition, weekday, holiday, etc are extraction period; Figs. 4 and 5, Paragraphs [0035]-[0039]. Note: For instances when the equipment is instantly transmitted and received by the management device, i.e when the effect of time information is negligible, Tejima reads on the claim for both situations), the management device detects abnormality of the target equipment on the basis of the extracted information (Paragraph [0016]), abnormality has occurred)

Tejima does not disclose a first and second wireless devices, and a relay configured to receive the equipment information from the second wireless terminal device, adds time information, indicating a present time when the relay receives the equipment information, to the equipment information, and transmits the equipment information including the time information.

Hirotsugu discloses first and second wireless devices that acquire and transmit information indicating a result of measurement for target equipment and information about operation of the target equipment, respectively (Paragraphs [0015]-[0016]; [0035]-[0039]), and a relay configured to relay information between the second wireless terminal device and the management device, wherein the relay receives the equipment information from the second wireless terminal device, adds time information to the received equipment information, and transmits resultant equipment information to another device (Paragraph [0042]; Fig. 2)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hirotsugu in Tejima and have a first wireless terminal device configured to acquire and transmit measurement
information indicating a result of measurement for target equipment, and 
a wireless second terminal device configured to acquire and transmit equipment
information about operation of the target equipment, and further have a relay configured to receive the equipment information from the second wireless terminal device, adds time information, indicating a present time when the relay receives the equipment information, to the equipment information, and transmits the equipment information including the time information, so as to acquire and transmit desired information easily with flexibility without using the wired configuration, and accurately determine the abnormality condition with specific time.

           Regarding Claim 2. Hirotsugu discloses the second wireless terminal device includes a contact, and information that allows recognition of operation start and operation stop of the target equipment is given as the equipment information to the contact from outside of the second wireless terminal device (Figs 2, 5 and 8)

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
          In Response, the Examiner respectfully disagrees. Although not reiterated, previous Examiner’s response to the Applicant’s arguments are all maintained, particularly due to the Applicant making basically the same argument as before. Most importantly, the claim still does not recite in sufficient detail as to how the previous steps, including the extraction, necessarily leads to abnormality detection with higher accuracy. For the reasons given above and in the previous Examiner’s response, the 101 rejection is maintained.
          Note: The Applicant still has not provided any precedents that “reduction in load processing” is a well-accepted practical application. As such, the Examiner requests the Applicant to provide the precedents or provide explanation why the request cannot be fulfilled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857